Citation Nr: 0629510	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-38 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for toxic 
encephalopathy.

2.  Entitlement to a rating in excess of 50 percent for 
headaches.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The appellant had active military service from October 1977 
to July 1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Philadelphia, Pennsylvania, RO that inter alia denied service 
connection for chronic toxic encephalopathy and granted an 
increased rating of 50 percent for service-connected 
headaches (the disability had previously been rated as 10 
percent disabling).

In April 2003, custody of the file was transferred from the 
Philadelphia RO to the Pittsburgh RO, which has thereafter 
been the agency of original jurisdiction.

The appellant filed a Notice of Disagreement (NOD) to the 
Pittsburgh RO in October 2003, and the RO issued a Statement 
of the Case (SOC) in November 2004.  The appellant filed a 
substantive appeal (via VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2004.

In May 2005, the appellant and his wife testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of that hearing is of record.  
During the Board hearing the appellant submitted additional 
evidence for inclusion in the record (letter from Fort 
Detrick, Maryland, with enclosed laboratory results) along 
with a waiver of initial RO jurisdiction.  The Board has 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.

The Board's decision on the claim for a higher rating for 
headaches is set forth below.  The claim for service 
connection for toxic encephalopathy is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.

2.  While the appellant complains of experiencing severe, 
frequent headaches, often accompanied by dizziness, 
photophobia, phonophobia, and/or nausea, the current 50 
percent rating for headaches is the maximum schedular rating 
for the veteran's disability, and there is no showing that 
the disability is so exceptional or unusual as to warrant a 
higher rating on an extra-schedular basis.  


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for 
headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.20, 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue of increased rating for service-
connected headaches been accomplished.

In May 2004, the RO sent the appellant letter informing him 
that in order to establish entitlement to an increased rating 
for a service-connected disability, the evidence must show 
that the service-connected condition had become worse.  The 
letter also informed the appellant that such evidence could 
be a statement by a physician, physical and clinical 
findings, medical examinations and tests, and/or statements 
from other individuals who could describe from their personal 
knowledge and observation how the disability had become 
worse.  The appellant was provided an opportunity to respond.  
The Board therefore finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim for increased rating, and that he has been 
afforded ample opportunity to submit such information and 
evidence. 

The Board also finds that the May 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The letter states that VA is 
responsible for getting relevant records held by any Federal 
agency (including medical records from the military, from VA, 
or from the Social Security Administration), and that VA 
would make reasonable efforts to get relevant records held by 
a non-Federal agency (including medical records from State or 
local governments, private doctors and hospitals, or current 
or former employers).  The letter cautioned the appellant 
that it is the duty of the claimant to make sure that VA 
receives all requested records not in the possession of a 
Federal department or agency, and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain additional 
evidence for consideration.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, the first three content-of-notice 
requirements have expressly been met in this case.

The Board notes that the RO has not expressly satisfied the 
fourth content-of-notice requirement as articulated in 
Pelegrini (a request by VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim).  However, the Board finds that this requirement has 
effectively been satisfied.  As noted above, the May 2004 
notice letter specified the elements to substantiate a claim 
for increased rating, including in detail the types of 
evidence required and the respective duties of VA and the 
claimant in obtaining such evidence.  The May 2004 letter 
advised the appellant, "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  The Board finds that these communications to 
the appellant have effectively invited him to provide VA with 
all relevant evidence in his possession not already of 
record.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, the 
document meeting the VCAA's notice requirements was provided 
to the appellant after the rating action on appeal.  However, 
the Board finds that any lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the appellant.  
The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been notified of what is needed to 
substantiate his claim, and has been afforded an opportunity 
to present information and/or evidence in support of his 
claim.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the issue on appeal.  
After the post-decision notice letter in May 2004, which 
substantially completed VA's notice requirements in this 
case, the appellant had ample opportunity to submit 
information and/or evidence before the RO's next adjudication 
of the claim in November 2004 (as reflected in the SOC).  
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant informed the RO of the existence of any evidence-
in addition to that noted below-that needs to be obtained 
prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  As 
regards the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC, which suffices for 
Dingess/Hartman (the Board finds that the appellant already 
has the highest schedular rating for the applicable 
diagnostic code, so there is no possibility of prejudice).   
The Court also held that VA notice must include information 
regarding the effective date that may be assigned.  While the 
RO has not explicitly provided such notice in this case, such 
omission is harmless on these facts; here, the claim for 
increase (for an already service-connected disability) did 
not arise out of a claim for service connection; the Board is 
denying the claim for increase (hence, no effective date is 
being assigned); and, there is no indication whatsoever that 
the appellant is challenging any effective date already 
assigned (the claim on appeal is limited to a claim for an 
increased rating).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim herein 
decided.  In this case, the RO has obtained the appellant's 
service medical records, VA treatment record, Social Security 
Administration (SSA) disability file, and records from those 
private medical entities that the appellant identified as 
having relevant records requiring development.  In connection 
with claim on appeal, the appellant has been afforded a Board 
hearing and a VA medical examination; the hearing transcript 
and examination report are of record.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The Board also finds that the record presents no basis to 
further develop the record to create any additional evidence 
for consideration in connection with the claim. 

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for headaches.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The medical evidence of record that addresses the severity of 
the appellant's service-connected headaches includes 
treatment reports from the VA Medical Center (VAMC) in 
Martinsburg, for the periods from December 1999 through April 
2002, and from May 2003 through July 2004.  The record also 
includes relevant clinical treatment records from Fulton 
County Medical Center (MC), obtained as part of the 
appellant's SSA disability file. 

The clinical treatment records cited above show numerous 
visits to Martinsburg VAMC outpatient clinics and emergency 
rooms with complaint of headaches, and many visits Fulton 
County MC emergency room with similar complaints.  During 
these clinical visits, the appellant typically complained of 
severe headaches, often accompanied by dizziness, 
photophobia, phonophobia, and/or nausea.  The appellant 
received a number of different prescription pain medications 
for headache pain, including opioid analgesics, 
anticonvulsants, and beta blockers.  In addition to 
outpatient and emergency room services, the record shows one 
inpatient treatment specifically for headaches (an October 
2000 VA overnight admission due to migraine headache 
exacerbation), as well as numerous other inpatient admissions 
for complaints of syncope, diaphoresis, paralysis of the 
lower extremities, falls, etc. in addition to headaches.

The appellant had a VA neurological examination in May 2001 
for evaluation of headaches, which he described as constant, 
severe, and attended by nausea and left temporal aching.  The 
examiner noted that the appellant had undergone several 
previous neurological examinations, all of which were normal.  
In the past, the headaches had been variously diagnosed as 
tension headaches with migraine and as atypical headaches 
chronic in nature.  A variety of medications had failed to 
provide complete relief.  The examiner's diagnosis was 
history of headache, most likely chronic recurrent migraine.  
The examiner also stated that there is no evidence of a 
neurological impairment related to the appellant's military 
service.
 
The appellant had a subsequent VA neurological examination in 
July 2004 during which he complained of daily headaches 
continuous in nature, and not completely relieved by 
prescription medications.  Neurological examination revealed 
no clinical abnormalities.  The examiner diagnosed chronic 
recurrent headaches, as well as neurological symptomatology 
as yet unexplained by evidence of any particular neurological 
disorder.

During the May 2005 Board hearing, the appellant testified 
that he currently takes two powerful prescription pain 
medications for headaches, but does not obtain complete 
relief.  The appellant characterized his pain as constant, 
usually at an intensity of 5 or 6 on a 10-point scale (with 
medication) but sometimes flaring to level 9 or 10; such 
flare-ups can occur 20 to 25 times per month.   

In this case, the RO assigned a 50 percent rating for the 
disability under consideration pursuant to the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (migraine 
headaches).  The appellant's current rating of 50 percent is 
the maximum rating assignable under this diagnostic code.  
Hence, a higher rating may only be assigned pursuant to 
another diagnostic code or on an extra-schedular basis. 

The Board has considered whether any other, alternative 
diagnostic code would more accurately reflect the appellant's 
disability or be of greater benefit to the appellant.  
However, the Board has found no such alternative.  The 
appellant's headaches in this case have been clinically 
diagnosed as migraine headaches, or as cephalgia with 
migraine-like symptoms (photophobia, phonophobia, nausea, 
etc.), so DC 8100 applies to the appellant's specific 
symptoms, and there is no other diagnostic code for headaches 
that provide for rating of more than 50 percent; hence, there 
is no alternative diagnostic code pursuant to which a rating 
higher than 50 percent could be assigned.  

As noted above, DC 8100 is the appropriate diagnosis code in 
this case, and there is no provision under DC 8100 for a 
rating higher than 50 percent; hence, there is no basis for 
assignment of a higher rating pursuant to VA's schedule.  

Additionally, the Board finds that there is no showing that 
the appellant's service-connected headaches reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the November 
2004 SOC).  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  There also is no objective evidence that 
the disability warrants frequent periods of hospitalization, 
or otherwise renders impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for a rating in 
excess of 50 percent for the service-connected headaches must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 50 percent for headaches is denied.



REMAND

The Board's review of the claims file reveals that further 
action on the claim for service connection for claimed toxic 
encephalopathy is warranted.

The appellant complains of transient profound bilateral lower 
extremity paralysis, mental confusion, drowsiness, transient 
global amnesia, mental confusion to include temporal and 
spatial disorientation, insomnia, hand tremors, and non-
seizure syncope.  He attributes these reported problems, as 
well as his service-connected headaches, to exposure to 
toxins and solvents during his military service.

The claims file contains a November 2000 opinion by the West 
Virginia University (WVU) Department of Occupational 
Medicine, which lists the substances that the appellant cited 
as toxins to which he was exposed in service (1980 to 1988) 
as follows: toluene, xylene, acetone, formalin, 
radioisotopes, alcohols, and hexane, and possibly halothane 
and benzene.  The WVU document also lists substances to which 
the appellant was exposed post-service as a laboratory 
technician at Johns Hopkins School of Medicine (September 
1990 through September 1993) as follows: alcohol, bleach, 
DMSO, acrylamide, sulfuric acid, and bromides.  The WVU also 
lists substances to which the appellant was exposed post-
service as a laboratory technician at Fulton County Medical 
Center (November 1993 until October 2000) as follows: 
formalin, ethanol, xylene, methanol, 2-propanol, and acetone.  

The Board notes that the WVU examiner stated an opinion that 
the appellant's symptoms at that time were not consistent 
with neurotoxicity, and a VA neurological examiner in May 
2001 stated an opinion that there was no evidence of a 
neurologic impairment, or in any event no evidence of 
neurological impairment related to the appellant's military 
service.  However, subsequent VA clinical notes in June/July 
2003 reflect an impression of chronic brain syndrome with 
remote solvent exposure, and also reflect an impression of 
toxic encephalopathy.  The most recent VA neurological 
examination in July 2004 diagnosed neurological 
symptomatology as yet unexplained by evidence of any 
particular neurological disorder.  

In view of the foregoing, the Board find that given the 
apparently conflicting medical evidence on the question of 
whether the appellant currently has any neurological 
disorder(s) that is medically related to in-service exposure 
to toxins, a medical opinion by a board of at least two 
neurologists, would be helpful in resolving the claim 
remaining on appeal.  See 38 U.S.C.A. § 5103A.   

Hence, the RO should arrange for the appellant to undergo VA 
examination by a board of at least two physicians, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination 
may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to his claim 
for service connection for toxic encephalopathy.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West  Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should request that 
the appellant furnish all evidence in his possession, and 
ensure that its letter meets the notice requirements of 
Dingess/Hartman, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (20045.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant a 
letter requesting that he provide 
sufficient information, and if necessary, 
signed authorization, to enable it to 
obtain any additional evidence pertaining 
to the claim for service connection for 
toxic encephalopathy.  

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
ensure that its notice to the appellant 
meets the requirements of Dingess/Hartman 
(cited to above), as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist the appellant in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
appellant's response has expired, the RO 
should arrange for the appellant to 
undergo VA neurological examination, by a 
board of at least physicians, at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
appellant, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies, to include appropriate 
neuropsychological tests, should be 
accomplished and all clinical findings 
should be reported in detail.

Based on the review of the file, 
examination of the appellant, and the 
results of all diagnostics and tests, the 
board should identify all diagnosed 
neurological disability(ies) consistent 
with remote exposure to laboratory-related 
solvents or other toxins.

With respect to each such diagnosed 
disability, the Board should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent possibility) that the 
disability is due to toxin exposure during 
the appellant's military service, versus 
any subsequent exposure as a laboratory 
technician after discharge from service.  
If the board is unable to formulate an 
opinion in this matter without resorting 
to speculation, he should so indicate in 
the report of examination.    

The Board emphasizes that the purpose of 
this examination is to resolve the 
current, conflicting medical evidence of 
record; hence, the physicians should 
provide all medical findings, and 
complete rationale for the opinion in a 
single, collaborative report.  The report 
should be printed (typewritten).

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for toxic encephalopathy in 
light of all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


